Citation Nr: 9903811	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  94-04 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for traumatic 
degenerative changes at C2-3 with radiculopathy, currently 
rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel





INTRODUCTION

The veteran had active military service from September 1971 
to September 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In April 1996, the Board remanded the issues of entitlement 
to service connection for a right knee disorder and 
entitlement to an increased evaluation for a cervical spine 
disorder.  Subsequently, upon rating decision in March 1998, 
the RO granted service connection for degenerative joint 
disease of the right knee, claimed as patellofemoral pain 
syndrome, and assigned a 10 percent rating.  This is a grant 
of the benefit requested.  Additionally, the RO granted an 
increased rating of 20 percent for service-connected 
traumatic degenerative changes at C2-C3 with radiculopathy.  
Although this also represents a grant of benefits, the United 
States Court of Veterans' Appeals (Court) has held that a 
"decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the 
VA's Schedule for Rating Disabilities (Schedule), provides 
further bases for an increased evaluation, this appeal 
continues.  

In addition to the cervical spine disorder on appeal, service 
connection is in effect for residuals of dislocation of the 
right shoulder, rated as 20 percent disabling; degenerative 
joint disease of the right knee, (claimed as patellofemoral 
pain syndrome), rated as 10 percent disabling; lumbosacral 
strain, rated as 10 percent disabling; gastroesophageal 
reflux, rated as 10 percent disabling; and depression, rated 
as 10 percent disabling; and for hypertension, rated as 10 
percent disabling.  Noncompensable ratings are in effect for 
residuals of right elbow bursitis, residuals of a fracture of 
the right wrist, recurrent sprain of the right ankle, 
laceration of the bridge of the nose, psoriasis, right ear 
hearing loss, and excision of a thrombosed vein of the left 
hand.  A combined evaluation of 60 percent is in effect.  


FINDING OF FACT

The veteran's service-connected traumatic degenerative 
changes at C2-C3 with radiculopathy is manifested by 
complaints of constant pain with clinically documented 
moderate limitation of motion with pain, and radiological 
evidence of moderate degenerative changes at the C2-C3 level.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for traumatic degenerative changes at C2-C3 with 
radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § Part 4, including §§ 4.40, 4.45, 
4.55, 4.59, 4.71a and Diagnostic Codes (DCs) 5003, 5295, 
5287, 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection for a cervical spine disorder was 
established upon original rating determination in May 1992.  
This grant was based on service medical records that 
reflected an inservice cervical spine injury and subsequent 
treatment on an ongoing basis.  A 10 percent rating was 
assigned based on the veteran's complaints at the February 
1992 examination.  Although normal cervical spine motion was 
noted, the veteran reported a stiff neck and pain with 
motion.  

A VA neurological examination from November 1993 was 
essentially normal, although the veteran showed some 
limitation of motion on rotation.  At a December 1993 VA 
orthopedic evaluation, the veteran related that he 
experienced no radicular pain in the lower extremities, but 
he did complain that he hurt around the base of the neck on 
both sides.  There was normal flexion and extension.  Side 
bending to the right was to 10 degrees compared with 20 to 
the left.  Rotation was noted as normal.  There was pain on 
percussion and motion.  X-ray was interpreted as showing mild 
degenerative changes at C3-4.  

In April 1996, the Board remanded the claim for additional 
evidentiary development to include a current VA evaluation of 
the cervical spine with comment on the on the functional 
limitations caused by the service-connected neck disability.  

Subsequent to the Board's remand a VA orthopedic examination 
from March 1996 was added to the record.  At that time the 
veteran gave a medical history of an inservice neck injury, 
and he reported low cervical pain.  He had limited ability to 
look up as there was pain that radiated from the posterior 
head or occiput to a point that he described as behind the 
eyes.  He had no symptoms of radiating pain, numbness or loss 
of bowel or bladder control.  Physical examination showed 
tenderness over the area of C4-C6.  Range of motion of the 
neck included chin-to-chest without pain, with extension to 
10 degrees, with the onset of occipital pain radiating to the 
frontal area reproducing a headache.  There were no radicular 
symptoms with manipulation of the neck.  There was full 
strength and normal sensation in the upper extremities.  

In May 1996, the RO confirmed the 10 percent evaluation in 
effect for the service-connected cervical spine disorder.  

Private records from September 1996 reflect that the veteran 
was seen for low back pain.  Cervical complaints were not 
noted.  Also submitted from September 1996 were private 
patient information leaflets regarding medications taken by 
the veteran and possible side effects.  

VA examination in February 1997 essentially pertained to 
examinations of the right shoulder and low back.  

As requested in the Board's 1996 remand decision, additional 
VA evaluation was conducted in September 1997.  At that time 
the veteran complained of constant pain in the mid-cervical 
region.  There was no radiation into the arms.  The pain was 
increased with any kind of twisting.  It was also increased 
with long periods of standing or driving.  He had tried 
multiple modalities and treatments, to include trigger 
injections, self-traction, and physical therapy.  He had 
experienced some relief, but he still had the overlying 
constant pain.  

Physical examination showed that he was overweight but 
muscular.  There were no signs of atrophy of the neck or 
shoulder region.  Palpation of the cervical region revealed 
good alignment in the coronal and sagittal planes.  There was 
some mild tenderness throughout the midline of the cervical 
spine.  There was also some tenderness to the trapezius 
muscle in the upper back.  Range of motion of the cervical 
spine was to 30 degrees of flexion with 10 degrees of 
extension, lateral bending of 20 degrees, and full rotation.  
There were no radicular symptoms with any of these movements.  
He had 5/5 strength in all major muscle groups of the upper 
extremities down to his hands.  All median, ulnar, and radial 
nerves, as well as musculocutaneous and axillary nerves were 
intact.  Sensation was "okay" with two points approximately 
6 mm in all ten digits of the upper extremities.  He had no 
bowel or bladder problems.  The examiner reviewed X-rays from 
1996 (also added to the record) which showed some arthrosis 
at the facets of C3-4 with some moderate neuroforaminal 
stenosis on the left.  The examiner's assessment was of 
cervical spine pain secondary to degenerative changes in the 
cervical region.  There were moderate changes at C2-3 on X-
ray, but no neurological deficits.  Constant pain but no 
apparent instability.  

In an addendum, the examiner opined that the veteran did not 
have any neurologic deficits, "so it did not appear that the 
nerves [were] involved."  Muscle spasms were present, and it 
was noted that the symptoms reported were consistent with 
muscle spasms associated with neck pain.  The examiner did 
not believe that the veteran exhibited weakened movements, or 
that there was excess fatigability or incoordination.  It was 
his opinion that these changes would not affect an average 
job that did not require lifting or looking up.  It was noted 
that while there were subjective complaints of pain, there 
was no muscle atrophy.  It was also noted that there were no 
other medical or other problems that had an impact on the 
functional capacity of the service-connected neck disability.  

Pertinent Laws and Regulations and Analysis

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2 (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1998); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

The Board notes that under DC 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate DC for the 
specific joint involved.  The appropriate DC for limitation 
of motion of the cervical spine is set forth in DC 5290, 
which provides that a 10 percent evaluation will be assigned 
for a slight limitation of motion; a 20 percent evaluation 
will be assigned for a moderate degree of limitation of 
motion; and a 30 percent evaluation will be assigned for a 
severe limitation of motion of the cervical spine.  

The Physician's Guide to Disability Evaluation Examinations 
(Guide) provides that normal ranges of motion associated with 
the cervical spine (neck) are flexion forward and extension 
backward to 30 degrees, with lateral flexion to 40 degrees 
and rotation to 55 degrees.  Guide, § 2.23 on p. 2-10 (Paul 
M. Selfon, M.D., Editor-in-Chief.).  

While it readily clear that the veteran's cervical spine 
disability does result in limitation of motion upon extension 
and lateral flexion, after reviewing the clinical findings of 
record, the Board finds that no more than moderate limitation 
of motion of the cervical spine has been demonstrated to 
date.  Thus, under DC 5290, the veteran would not be entitled 
to a higher rating than the 20 percent currently in effect.  

The record is also devoid of any evidence of ankylosis 
(favorable or unfavorable) of the cervical spine to warrant a 
higher rating under DC 5287.  

Also applicable is DC 5293 that provides for intervertebral 
disc syndrome.  A 20 percent evaluation is assigned for 
moderate intervertebral disc syndrome with recurrent attacks.  
The next higher rating of 40 percent is assigned for severe 
intervertebral disc syndrome, with recurring attacks with 
intermittent relief.  With regard to the neurological 
component of the veteran's cervical spine disability, the 
Board notes that no sensory deficits were reported at the 
recent VA examination in 1997, and the veteran has reported 
no radiculopathy into the arms.  While there is X-ray 
evidence of degenerative changes at C3-C4, there has been no 
report of nerve encroachment or dysfunctional radiculopathy 
with persistent acute attacks.  Under the circumstances, 
while recognizing complaints of constant pain in the mid-
cervical region, the totality of the evidence shows 
essentially no neurological disability.  Thus, an increased 
rating under DC 5293 is not warranted.  

In reviewing the evidence, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 regarding functional 
loss.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
VA examination of September 1997, including the addendum, 
however, addressed the considerations set out in the 
regulatory provisions and underscored in DeLuca.  The 
examiner's comments clearly disclose that there are no 
objective findings to support the conclusion that there is 
functional loss due to pain beyond that contemplated by the 
current 20 percent rating.

After carefully considering the evidence, the Board finds 
that the preponderance of the evidence is against entitlement 
to a disability rating in excess of 20 percent for the 
veteran's cervical spine disability.  It follows that there 
is not such a state of equipoise between the negative 
evidence and the positive to otherwise warrant a favorable 
determination.  

In closing, the Board recognizes the nature and severity of 
the veteran's disability.  Should he experience an increase 
in severity in the future, he may always advance a new claim 
for an increased rating.  


ORDER

Entitlement to a rating in excess of 20 percent for traumatic 
degenerative changes at C2-C3 with radiculopathy is denied.  




		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

